 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
          PARAMJIT SINGH BASRA,
 8                                 Petitioner,
                                                            C18-186 TSZ
 9              v.
                                                            MINUTE ORDER
10        STEPHEN SINCLAIR,
11                                 Respondent.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)     The July 16, 2021 deadline for Petitioner Basra to file a reply, as set in the
14
     Court’s July 9, 2021 Minute Order, docket no. 48, is STRICKEN. Any reply to the
     Government’s Response, docket no. 47, shall be filed by July 23, 2021.
15
          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17          Dated this 15th day of July, 2021.

18
                                                        Ravi Subramanian
19                                                      Clerk

20                                                      s/Gail Glass
                                                        Deputy Clerk
21

22

23

     MINUTE ORDER - 1
